Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted January 25, 2022 is acknowledged.
Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, 17-18, 29-30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Garland et al. (US 2015/0072945 A1, IDS).
Garland et al. teach a method of employment of  MTX as active agent in conjunction with an MTX toxicity-reducing adjuvant, such as a 2,2'-anhydropyrimidine, or a derivative thereof, as herein employed, as a uridine phosphorylase inhibitor. See, the abstract. Paragraphs [0085]-[0103] and [0127]. Compounds recited in claims 7-12, TK-112690 (2,2’-anhydro-5-methyluridine) and its benzoyl ester herein have been expressly disclosed. See, particularly, paragraphs [0116] to [0117]. Garland et al. teach that the acyl derivatives, or the ester would be metabolized in vivo to give the original compounds, serving as prodrug of the anhydrouridine. See, particularly, paragraph [0112] to [0116].  Garland et al. disclose that MTX therapy involves serious side-effects with significant risk to the patients. Particularly, MTX and a metabolite of methotrexate, 7-OH-MTX, are associated with renal and hepatic toxicity when applied in the 
Garland et al. do not teach expressly the treatment of a subject suffers from a liver conditions due to hepatic toxicity of MTX or its metabolite with the 2,2'-anhydropyrimidine derivatives herein.
However, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat a subject suffers from a liver conditions due to hepatic toxicity of MTX or its metabolite.
A person of ordinary skill in the art would have been motivated to treat a subject suffers from a liver conditions due to hepatic toxicity of MTX or its metabolite with the 2,2'-anhydropyrimidine derivatives herein because the 2,2'-anhydropyrimidine derivatives herein have been known for reducing the hepatic toxicity of MTX. As to claim 17, the further employment of uridine active agent, such as uridine, would have been obvious because a uridine active agent (e.g., uridine) is known to benefit for reducing the toxicity. The administration of uridine would have reasonably been expected to increase the plasma level of uridine. It is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.


Claims 1-14, 16-18, 29-30, 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Pizzorno et al. (US 2012/0294869 A1, IDS) in view of Garland et al. (US 2015/0072945 .
Pizzorno et al. teach a method of treating fatty liver disorders, such as non-alcoholic fatty liver disease (NAFLD) and  non-alcoholic steatohepatitis (NASH) and their sequelae by administration of uridine or a compound that modulates one or more uridine phosphorylase in a  subject in need thereof.  See, particularly, the abstract. Pizzorno et al. teach that “disruption of uridine homeostasis in plasma and normal tissues results in changes to the hepatic ability to metabolize and accumulate lipids, mainly in the hepatocytes. More specifically, low levels of circulating uridine cause accumulation of lipids in the hepatocytes, while high levels of uridine, endogenously produced by limiting the activity of UPPs or exogenously administered, result in a significant reduction of accumulated lipids in liver, a substantial decrease in serum triglycerides, and reduced ability to gain weight when fed a diet high in calories derived from fat.” See, paragraph [0030]. Pizzorno et al. teach a composition comprising modulators of uridine phosphorylases, such as uridine, uridine prodrugs and/or compounds that increase the bioavailability or circulating levels of uridine and/or modulate the activity or expression of uridine phosphorylases. The invention also encompasses methods of treating fatty liver disorders using such compositions. (paragraph [0031]). Pizzorno et al. teach that those agents, particularly, nucleic acids,  having inhibitory activity against the uridine phosphorylase are useful as the uridine phosphorylase modulator. See, particularly, paragraphs [0072] to [0079].
Pizzorno et al. do not teach expressly the employment of the 2,2’-anhydropyrimidines herein as the phosphorylase modulators for treating NASH or NAFLD, nor for treating or prophylactic treating drug induced liver disease.
However, Garland et al. teach a method of employment of MTX as active agent in conjunction with an MTX toxicity-reducing adjuvant, such as a 2,2'-anhydropyrimidine, a derivative thereof , as herein employed, as a uridine phosphorylase inhibitor. See, the abstract. Paragraphs [0085]-[0103], [0127]. Compounds recited in claims 7-12, (TK-112690 (2,2’-anhydro-5-methyluridine) and its benzoyl ester derivatives) herein have been expressly disclosed. See, particularly, paragraphs [0116] to [0117]. Garland et al. teach that the acyl derivatives, or the ester would be metabolized in vivo to give the original compounds, serving as prodrug of the anhydrouridine. See, particularly, paragraph [0112] to [0116].  Garland et a. discloses that MTX therapy involves serious side-effects with significant risk to the patients. Particularly, MTX and a metabolite of methotrexate, 7-OH-MTX, are also associated with renal and hepatic toxicity when applied in the "high dose regimen" that is typically required for maximum efficiency. See, particularly, paragraph [0007].
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use the 2,2’-anhydropyrimidine or derivatives herein, such as  TK-112690 or its benzoyl esters as recited in claims 7-12 herein, as the uridine phosphorylase modulator in the method of Pizzorno et al. for treating NAFLD and/or NASH. 
A person of ordinary skill in the art would have been motivated to use the 2,2’-anhydropyrimidine or derivatives herein, such as  TK-112690 or its benzoyl esters as recited in claims 7-12 herein, as the uridine phosphorylase modulator in the method of Pizzorno et al. for treating NAFLD and/or NASH because the 2,2’-anhydropyrimidine derivatives have been known  and used as uridine phosphorylase inhibitor in pharmaceutical art. As to claim 17, the further employment of uridine active agent, such as uridine, would have been obvious because a In re Kerkhoven, 205 USPQ 1069. AS to claims 35 and 37, reciting “ameliorates fibrosis”, note, Cicko et al. demonstrated the potential of anti-inflammatory and anti-fibrotic properties of uridine, See, particularly, the abstract. Cicko et al. further reveals that uridine has been known for reducing mitochondrial toxicity introduced by drug. See, particularly, page 2, the first paragraph.  Thus, such benefit would have been reasonably expected.
Claims 1-13, 15, 17-18, 29-30, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Garland et al. (US 2015/0072945 A1, IDS) in view of Le et al. (“Uridine prevents fenofibrate-induced fatty liver,” PLOS ONE, 2014, Vol.9, issue 1, e87179, https://journals.plos.org/plosone/article/file?id=10.1371/journal.pone.0087179&type=printable ), Cicko et al. (Uridine supplementation exerts anti-inflammatory and anti-fibrotic effect in an animal model of pulmonary fibrosis,” Respiratory Research, 2015, 16:105), and Labbe et al. (“Drug induced liver injury through mitochondrial dysfunction: mechanism and detection during preclin” Fundamental & Clinical Pharmacology, 2008, Vol. 22, Issue 4, pp 335-353).
The teachings of Garland et al have been discussed above. Garland et al. do not teach expressly the treatment of DILI caused by the particular drug recited in claim 33, such as peroxisome proliferative activated receptor (PPAR) ligand or antilipidemic agent by administering the uridine phosphorylase inhibitors herein, such as TK-112690.  .
However, Le et al. teach that uridine has been old and well-known in the art for treatment of liver dysfunction (first paragraph of the Introduction at page 1). Le et al. discloses that drug induced fatty liver is a well-known side effect of many currently FDA-approve drugs. Those fatty liver may eventually lead to steatohepatitis and cirrhosis. See, page 1, left column, the last paragraph, bridging to the right column.  Fenofibrate is a PPARα agonist, and an antilipidemic agent. Le et al teach that  uridine would prevent fatty liver caused by fenofibrate, demonstrating that uridine can modulate liver lipid metabolism. Particularly, uridine raise NAD+/NADH ratio, inhibits fenofibrate-induced hyper-acetylation and ECHD, ACOX1, and reduces accumulation of LCFA and VLCFA. See, the abstract. Cicko et al. demonstrated the potential of anti-inflammatory and anti-fibrotic properties of uridine, See, particularly, the abstract. Cicko et al. further reveals that uridine has been known for reducing mitochondrial toxicity introduced by drug. See, particularly, page 2, the first paragraph.  Labbe teach that mitochondrial dysfunction is a major mechanism of drug induced liver injury. By severely altering mitochondrial function in liver, drugs can induce microvesicular steatosis, and macrovacular steatosis, which may lead to steatohepatitis and liver fibrosis. See, particularly, the abstract. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat DILI in general, and those caused by peroxisome proliferative activated receptor (PPAR) ligand or antilipidemic agent in particular, by administering the uridine phosphorylase inhibitors herein, such as TK-112690. 
A person of ordinary skill in the art would have been motivated to treat DILI in general, and those caused by peroxisome proliferative activated receptor (PPAR) ligand or antilipidemic agent in particular, by administering the uridine phosphorylase inhibitors herein, such as TK-
Response to the Arguments
Applicants’ amendments and remarks submitted January 25, 2022 have been fully considered, but found unpersuasive as to the rejections set forth above. The rejections under 35 U.S.C. 102 over Garland et al. has been withdrawn herein in view of the amendments.
As to the rejections under 35 U.S.C. 103 over Garland et al. Applicants contend that “nowhere in Garland is it disclosed that 2,2’-anhydropyrimidine derivatives reduce hepatic toxicity of MTX, nor suggest the compound can treat MTX induced hepatic toxicity. The arguments are not probative. As discussed in the rejection, Garland teach that the 2,2’-anhydropyrimidine derivatives as MTX toxicity-reducing adjuvant (abstract, paragraph [0085]), wherein the toxicity include hepatic toxicity (0007). Applicants further contend that the only MTX side effect for which Garland discloses use of  2,2’-anhydropyrimidine derivatives for is mucositis. The examiner notes that Garland et al. discloses mucositis as an exemplary application. (paragraph [0010]). It has been well-settled that disclosed examples and preferred In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Garland references fairly suggests the employment of 2,2’-anhydropyrimidine derivatives for treating or reducing toxicity induced by MTX, including hepatic toxicity.
As to the rejections over Pizzorno et al.in view of Garland et al. applicants contend that the cited references fails to teach or suggest all claim elements with a predicted success. Particularly, applicants argue that Pizzorno provides no actual data showing the use of any small molecule to treat any liver conditions. The arguments are not tenable. First, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In instant case, Pizzorno et al. teach the employment of uridine phosphorylase modulator for treatment of NASH or NAFLD, wherein the uridine phosphorylase modulator lead to the increase the level of uridine, and the modulators include uridine. Garland et al. particularly discloses that the 2,2'-anhydropyrimidine derivatives herein, as uridine phosphorylase inhibitor (modulator) has been particularly known for increase the level of uridine endogenously. Thus, it would have been obvious to one of ordinary skill in the art to use the  2,2'-anhydropyrimidine derivatives to increase the level of uridine and treat NASH or NAFLD with a reasonable expectation of success. As to the examples disclosed by Pizzorno et al. note, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi,.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627